DETAILED ACTION
The amendments filed on 01/14/2022 have been entered and considered by the examiner.  Claims 8-14, 16-26, 28-31 are pending and examined below.  Claims 8 and 14 have been amended, Claim 15 has been cancelled, and Claims 29-31 have been added.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
Applicant’s amendment and argument filed on 01/14/2022 regarding the claim rejections under 35 U.S.C. 101 rejections are persuasive.  Claim rejections under 35 U.S.C. 101 are withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 8 and 14, Asaoka discloses:
A marker detection method and vehicle system (Fig. 4 – vehicle 200), comprising:
a plurality of magnetic sensors (Figs. 1 and 4 –  magnetic sensors 1-5) arranged in a vehicle width direction of the vehicular system (Fig. 4 - magnetic sensors 1 to 5 are arranged on the sensor case 20 below the front bumper of vehicle 200); and 
processing circuitry (processor that performs the process of Fig. 5) configured to 
(1) perform a marker detection process (process of Fig. 5), including 

determining whether a zero-cross, where magnetism is reversed between positive and negative, or a peak point (peak; Fig. 7, [0019]), where magnetism has a maximum value in a line-symmetric magnetic distribution, exists in the first magnetic distribution (detecting highest peak value of output voltages from sensor at the closest distance to the magnetic marker; Fig. 7, [0019]), 
in response to determining that the zero-cross or the peak point exists in the first magnetic distribution, determining that a magnetic marker laid in a road exists, and acquiring, using the plurality of magnetic sensors, a second magnetic distribution (Fig. 8 – distance detection map) in the vehicle width direction of the vehicular system (projecting the detection output having the largest detection value on the distance detection map; Fig. 8, [0022]), 
identifying a location in the vehicle width direction of the zero-cross or the peak point in the second magnetic distribution (calculating the lateral distance of the sensor by the projection position of the detection output of the sensor using the distance detection map; Fig. 8, [0022]), and 
calculating a lateral shift amount of the vehicular system in the vehicle width direction using the identified location in the vehicle width direction of the zero-cross or the peak point in the second magnetic distribution (estimating the lateral deviation of the vehicle using the lateral distance; [0020]).

However, Asaoka does not specifically disclose: 
A marker detection method and vehicle system, comprising: 
(2) perform a magnetic generation source detection process, including 
acquiring, using the plurality of magnetic sensors, the second magnetic distribution in the vehicle width direction of the vehicular system at a frequency of time, 

calculating a difference between a first location in the vehicle width direction of the zero-cross or the peak point in the second magnetic distribution at a first time and a second location in the vehicle width direction of the zero-cross or the peak point in the second magnetic distribution at a second time after the first time, 
calculating a change rate of the location in the vehicle width direction of the zero-cross or the peak point in the second magnetic distribution, using the calculated difference, the first time and the second time, and 
determining, using the calculated change rate, a possibility of a presence of a magnetic generation source, other than the magnetic marker laid in the road, wherein 
the processing circuitry is further configured to: 
perform control for assisting driving of the vehicular system, and 
switch control contents, including whether or not to perform the control for assisting driving of the vehicular system, in accordance with the possibility of the presence of the magnetic generation source.
 
Therefore, claims 1 and 14 are allowed.  Dependent claims 9-13, 16-26, 28-31 are allowed as dependent upon allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665